Exhibit 10.46




 Vertex Employee Compensation Plan


On an annual basis in the first quarter of the fiscal year the Management
Development and Compensation Committee of our Board of Directors adopts an
employee compensation plan for our officers and other employees, including our
named executive officers, together with performance goals for that fiscal year.
The plan addresses three components of employee compensation—base salary,
performance bonuses which serve as short-term incentives and equity grants which
serve as long-term incentives—that are designed to motivate, reward and retain
employees by aligning compensation with the achievement of strategic corporate
goals.


Upon completion of each performance period (usually a calendar year), our Board
of Directors assigns a performance rating on the basis of achievement of goals
for the company set by the Board, in consultation with our chief executive
officer, early in the performance period. The amount available for payment of
performance bonuses is established on the basis of this performance rating, and
is allocated to employees on the basis of salary tier and individual performance
rating. The base salaries of the executive officers are set based on market and
other competitive factors. Merit increases to base salaries for other employees
are made on the basis of individual performance rating. Annual equity grants,
made in the form of stock options, restricted stock grants or units, or a
combination of both are made on the basis of salary tier and individual
performance.


The Board of Directors retains broad discretion to determine the appropriate
form and level of compensation, particularly for our executives, on the basis of
its assessment of our executives, the demand for talent, our performance and
other factors. Key corporate performance factors generally include, among other
things, achievement of regulatory and commercialization goals, research and
development productivity, enhancements of organizational capabilities, financial
goals and other aspects of our performance. We reserve the right to modify the
plan, and the key corporate performance factors and criteria under the plan, at
any time.










